Citation Nr: 0302429	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for chronic low back pain 
from July 22, 1997?

2.  What evaluation is warranted for arthritis of the left 
knee from June 1, 1997?

3.  Entitlement to an extraschedular evaluation of increased 
disability for residuals of a left knee meniscectomy and 
anterior cruciate ligament repair, currently schedularly 
evaluated as 30 percent disabling.

4.  Entitlement to a separate schedular or extraschedular 
evaluation for left knee scarring due to surgery for 
treatment of post operative residuals of a meniscectomy and 
anterior cruciate ligament repair. 

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to October 
1982.  

By a decision entered in June 2001, the Board of the 
Veterans' Appeals (Board) denied each of the issues listed on 
the title page of this document.  An appeal followed to the 
United States Court of Appeals for Veterans Claims (Court), 
and the parties to the appeal thereafter moved the Court by 
means of a joint motion to vacate and remand the matter to 
the Board, due to "inadequate" reasons and bases sufficient 
to support the conclusion that the Department of Veterans 
Affairs (VA) had provided adequate notice of the information 
and evidence necessary to substantiate the veteran's claims.  
By an order entered in October 2002, the Court vacated the 
Board's decision of June 2001 and remanded the matter to the 
Board for further action.

Upon return of the case to the Board, the veteran was advised 
by letter, dated December 3, 2002, of his right to submit 
additional evidence and/or argument in support of his appeal, 
and he responded later in the same month, to the effect that 
he had nothing further to submit.  It was also ascertained by 
Board personnel during December 2002 that the attorney who 
represented the veteran before the Court would not be 
representing him before VA, and it is noted that no other 
power-of-attorney for representation of the appellant by 
another attorney, agent, or service organization remains in 
effect.  

It is noteworthy that the Board in correspondence, also dated 
in December 2002, notified the veteran of the existence of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), including its notice and 
duty-to-assist provisions, and in particular, the information 
and evidence necessary to substantiate his multiple claims.  
Notice was also therein provided that the rating criteria for 
the evaluation of certain back disorders had been amended, 
and the specific changes were therein set forth.  In response 
to such letter, the veteran in a handwritten statement, 
received by the Board in January 2002, noted that he had 
nothing further to submit.

Pursuant to the veteran's motion, this matter has been 
advanced on the Board's docket, based on a showing of good or 
sufficient cause.


REMAND

Subsequent to the Board's June 2001 decision, the veteran 
initiated additional claims for VA benefits, including those 
for service connection for a psychiatric disorder, claims for 
increased compensation for existing service-connected 
disabilities, and for a total disability rating for 
compensation, due to individual unemployability (TDIU).  Such 
claims were thereafter developed and additional medical 
evidence was received from VA and non-VA medical 
professionals, including findings from VA medical 
examinations in June and October 2002.  Ultimately, in a 
rating decision of November 2002, the RO granted entitlement 
to service connection for a dysthymic disorder, for which a 0 
percent rating was assigned from January 1998.  In addition, 
claims for increase for the veteran's knee and back disorders 
and his claim for a TDIU were denied.  

As the Court has since vacated the Board's June 2001 
decision, pending claims remain relating to the issues 
identified on the title page of this document, each of which 
entails a claim for extraschedular consideration.  As there 
is pertinent evidence that has not been considered by the RO 
in connection with the claims now before the Board, and 
inasmuch as initial extraschedular consideration per 
38 C.F.R. §§ 3.321, 4.16(b) (2002) is strictly within the 
purview of the RO, remand action is required.

Additionally, as referenced in the Board's letter of December 
17, 2002, the criteria for the evaluation of intervertebral 
disc disease and scarring of the skin were recently modified, 
and examinations are needed which take into account such 
changes.  Moreover, it is indicated that the veteran 
continues to receive VA outpatient medical treatment, and the 
most recent records relating thereto date from September 
2002.  Further action to retrieve updated medical records of 
the veteran is thus in order.  

In an effort to accomplish needed actions, this appeal is 
hereby REMANDED to the RO for completion of the following:

1.  The veteran should be contacted in 
writing by the RO for the specific 
purpose of requesting that he provide a 
detailed employment history, including 
the dates of employment, number of days 
and hours worked on a weekly basis, and 
time missed from work due to his service-
connected left knee, low back, and 
dysthymic disorders.

2.  The RO should obtain from the VA 
Medical Center in New York, New York, all 
records of hospital and outpatient 
medical treatment compiled since 
September 2002 for treatment of the 
veteran's left knee, low back, and 
dysthymic disorders.  Once obtained, such 
records should be made a part of the 
veteran's claims folder.

3.  The RO should, after obtaining 
appropriate authorization from the 
veteran, obtain all records of treatment 
compiled by Francis A. Pflum, M.D., 20 
West 13th Street, New York, New York, 
10011, which pertain to treatment for 
left knee, low back, and dysthymic 
disorders, for inclusion in the claims 
folder.

4.  Thereafter, the veteran is to be 
afforded VA orthopedic and neurological 
examinations for the purpose of 
determining the severity of his service-
connected low back and left knee 
disorders.  All claims folders in their 
entirety, to include a copy of this 
remand, are to be furnished to the 
examiners prior to any evaluation of the 
veteran for use in the study of this 
case.  These examinations are to include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies deemed 
warranted by either examiner.  All 
applicable diagnoses must be fully set 
forth.  If either examiner is unable to 
render any finding or opinion requested, 
it should be so indicated on the record 
and the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.

The orthopedist must provide detailed 
findings/opinions as to the following:

(a)  Describe the current state 
of the veteran's lower spine 
and left knee, including the 
presence or absence of 
ankylosis.  If ankylosis is 
present state the degree 
thereof and whether it is at a 
favorable or unfavorable angle.  

(b)  Undertake range of motion 
studies of the lumbar spine, 
noting exact measurements for 
forward flexion, extension, 
lateral flexion, and rotation, 
and whether any limitation of 
motion is severe, moderate, or 
slight in degree.  Regarding 
the left knee, note exact 
measurements for flexion and 
extension of the left knee and 
leg.

(c)  Describe the size and location 
of all scarring attributable to the 
service-connected left knee 
disorder.  Information should be 
provided as to whether: 

?	such scarring is deep 
(associated with underlying 
soft tissue damage) or 
productive of limited 
motion, and, if so, whether 
that scarring exceeds 6, 12, 
72, or 144 square inches; 

?	such scarring that is 
superficial (not associated 
with underlying soft tissue 
damage) and does not cause 
limited motion exceeds 144 
square inches; 

?	any superficial scarring is 
unstable (frequent loss of 
the covering of skin over 
the scar); and whether 

?	superficial scarring is 
painful; and whether such 
scarring is productive of a 
limitation of function.  

The presence or absence of poor 
nourishment, repeated ulceration, or 
tenderness or pain on objective 
demonstration regarding any 
superficial scarring of the left 
knee should also be set forth.

(d)  Ascertain whether either 
the lumbar spine or the left 
knee (or both) exhibits 
weakened movement, excess 
fatigability or incoordination 
attributable to the service-
connected disability.  If 
feasible, any determination 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable  ankylosis due to 
any pain, weakened movement, 
excess fatigability or 
incoordination.

(e)  Identify whether there is 
present or absent objective 
signs of pain of the lumbar 
spine and/or left knee, and 
whether such pain, if any, 
could significantly limit 
functional ability during 
flare-ups or when the affected 
part is used repeatedly over a 
period of time.  This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.  

(f)  Is it at least as likely 
as not that the veteran's 
service-connected low back 
and/or left knee disorder 
results in a marked 
interference with employment 
either independently or in 
combination?

(g)  Is it at least as likely 
as not that the veteran's 
service-connected left knee, 
low back, and dysthymic 
disorders, alone, preclude the 
veteran from engaging in a 
substantially gainful 
occupation?

Use by the examiner of the 
italicized standard of proof in 
responding to the foregoing is 
required.  

The neurologist must respond in 
detail to the following:

(a)  Describe any and all 
neurological manifestations 
specifically attributable to 
the service-connected low back 
disability.  

(b)  Note whether there is 
present or absent recurring 
attacks of intervertebral disc 
syndrome and whether only 
little intermittent relief is 
achieved.  Also, note whether 
there is present or absent 
persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.  

(c)  Quantify the number of 
weeks of incapacitating 
episodes (a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician) over 
the prior 12 months.  

(d)  Opine whether it is at 
least as likely as not that the 
veteran's service-connected low 
back disorder alone precludes 
the veteran from engaging in a 
substantially gainful 
occupation?

5.  After completion of the requested 
development, the RO should review the 
examination reports.  If either report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

6.  The RO should then readjudicate each 
of the issues noted on the title page.  
Such adjudications should be undertaken 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA; the criteria for the 
evaluation of low back disorders in 
effect prior to and on September 23, 
2002, as applicable; and the rating 
criteria for the evaluation of skin scars 
in effect prior to and on August 30, 
2002, as applicable.  If extraschedular 
entitlement is found, referral of the 
case to the VA Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
action under 38 C.F.R. §§ 3.321, 4.16(b) 
(2002), as appropriate, is required.  

If any benefit sought on appeal continues 
to be denied, the veteran should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and the law and 
regulations considered pertinent to the 
issues currently on appeal.  Full 
compliance with the provisions of Charles 
v. Principi, 16 Vet. App. 370 (2002) and 
Quartuccio v. Principi, 16 Vet. App 183 
(2002) is mandatory.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




